UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2036



LESLIE WAYNE BYRD,

                                              Plaintiff - Appellant,

          versus


GARNER POLICE DEPARTMENT; WAKE COUNTY; STATE
OF NORTH CAROLINA,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-313-H)


Submitted:   November 4, 2004             Decided:   November 9, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leslie Wayne Byrd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Leslie Wayne Byrd appeals from a district court order

dismissing his 42 U.S.C. § 1983 (2000) claims against the State of

North Carolina as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)

(2000).    The court permitted Byrd to proceed with claims against

the other parties.      We dismiss the appeal for lack of jurisdiction

because the order is not appealable.                   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).            The order here appealed is neither a

final   order   as    to   all    of    Byrd’s    claims    nor   an   appealable

interlocutory or collateral order.

            We dismiss the appeal as interlocutory. We dispense with

oral    argument     because     the    facts    and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        DISMISSED




                                        - 2 -